Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

                                                                                  Bridget M. McCormack,
                                                                                                Chief Justice
  September 23, 2020
                                                                                       David F. Viviano,
                                                                                       Chief Justice Pro Tem

  161525                                                                             Stephen J. Markman
                                                                                          Brian K. Zahra
                                                                                    Richard H. Bernstein
                                                                                    Elizabeth T. Clement
                                                                                    Megan K. Cavanagh,
  In re SMITH, Minors.                                    SC: 161525                                 Justices
                                                          COA: 351095
                                                          Kalamazoo CC Family Division:
                                                          18-000053-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the April 30, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The respondent-appellant shall file a supplemental brief within 42 days of the date
  of this order addressing: (1) whether a child’s chronic absence from school is, on its
  own, a sufficient basis for the trial court to assume jurisdiction on the ground of
  educational neglect as contemplated by MCL 712A.2(b)(2); (2) whether proving
  allegations of educational neglect requires demonstrating that the child has suffered harm,
  see MCL 712A.2(b)(1)(b), and, if so, what constitutes harm for these purposes; and (3)
  whether the trial court clearly erred when it exercised jurisdiction over the minor children
  solely on the basis of educational neglect pursuant to MCL 712A.2(b)(1). In addition to
  the brief, the respondent-appellant shall electronically file an appendix conforming to
  MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The petitioner-appellee shall file a
  supplemental brief within 21 days of being served with the respondent-appellant’s brief.
  The petitioner-appellee shall also electronically file an appendix, or in the alternative,
  stipulate to the use of the appendix filed by the respondent-appellant. The lawyer-
  guardian ad litem for the minor children is invited to file a supplemental brief within 21
  days of being served with the respondent-appellant’s brief. A reply, if any, must be filed
  by the respondent-appellant within 14 days of being served with the petitioner-appellee’s
  brief. The parties should not submit mere restatements of their application papers.
                                                                                                               2

       The Legal Services Association of Michigan and the Michigan State Planning
Body for Legal Services are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 23, 2020
       s0916
                                                                             Clerk